***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 PRESIDENTIAL VILLAGE, LLC v. TONYA PERKINS
                 (AC 38459)
               DiPentima, C. J., and Keller and Prescott, Js.

                                  Syllabus

The plaintiff landlord sought, by way of summary process, to regain posses-
   sion of certain federally subsidized premises that it had leased to the
   defendant. The plaintiff had provided the defendant with a federal preter-
   mination notice based on the defendant’s nonpayment of her total rental
   obligation, which constituted material noncompliance with the terms
   of her lease. The notice included a chart detailing a month-to-month
   breakdown of the amount of rent that the defendant owed to the plaintiff.
   After the defendant failed to tender any payment to the plaintiff within
   the time period specified in the pretermination notice, the plaintiff served
   the defendant with a notice to quit possession of the premises and,
   thereafter, brought this summary process action, seeking immediate
   possession thereof. In response, the defendant filed a motion to dismiss
   the action on the ground that the plaintiff’s pretermination notice was
   defective, and, therefore, the trial court lacked subject matter jurisdic-
   tion over the action. The trial court granted the defendant’s motion to
   dismiss and rendered judgment in favor of the defendant, from which
   the plaintiff appealed to this court. Held that the trial court improperly
   dismissed the summary process action on the ground that the plaintiff’s
   federal pretermination notice was defective and, therefore, that it lacked
   subject matter jurisdiction over the action: the pretermination notice
   sufficiently complied with the applicable federal regulations and require-
   ments (24 C.F.R. §§ 247.3 and 247.4) governing the termination of a
   federally subsidized tenancy based on nonpayment of rent, as the preter-
   mination notice provided adequate notice that the defendant’s tenancy
   was being terminated on the ground of material noncompliance with
   the lease based on her nonpayment of rent, and it set forth that ground
   with enough specificity to enable the defendant to prepare a defense
   to the summary process action; moreover, this court disagreed with the
   trial court’s findings that the purpose of the pretermination notice was
   to provide the defendant with an opportunity to cure her noncompliance
   with the lease and that the notice did not comply with the applicable
   specificity requirements of the federal regulations because it included
   nonrent charges, as the regulations contained no language pertaining
   to an opportunity to cure and the inclusion of certain additional nonrent
   charges did not render the pretermination notice fatally defective.
       Argued February 14—officially released September 19, 2017

                             Procedural History

  Summary process action brought to the Superior
Court in the judicial district of Hew Haven, Housing
Session, where the court, Ecker, J., granted the defend-
ant’s motion to dismiss and rendered judgment for the
defendant, from which the plaintiff appealed to this
court. Reversed; further proceedings.
  Hugh D. Hughes, with whom was Barbara M. Schel-
lenberg, for the appellant (plaintiff).
   Amy Eppler-Epstein, for the appellee (defendant).
                                        Opinion

   DiPENTIMA, C. J. The plaintiff, Presidential Village,
LLC, appeals from the judgment of the trial court dis-
missing its summary process action against the defend-
ant, Tonya Perkins, for lack of subject matter
jurisdiction.1 On appeal, the plaintiff claims that the
court improperly granted the defendant’s motion to dis-
miss because the court determined that the federal pre-
termination notice2 was defective, and the defective
notice deprived the court of subject matter jurisdiction
to hear the case. Because its decision mistakenly rests
primarily on its determination that the federal termina-
tion notice was defective under the requirements of
General Statutes § 47a-23, we reverse the judgment of
the trial court.
   The record reveals the following relevant facts and
procedural history. On March 2, 2010, the defendant
leased an apartment from the plaintiff. The dwelling
unit is located in New Haven and was subsidized by
the United States Department of Housing and Urban
Development (department). According to the depart-
ment’s model lease agreement entered into by the par-
ties, the defendant’s lease term began on March 2, 2010,
ended on February 28, 2011, and continued thereafter
from month-to-month. At the time the defendant signed
the lease, she agreed to pay a rent of $377 on the first
day of each month, which was subject to change during
the lease term in accordance with the amount the
department made available monthly on behalf of the
defendant.
  On January 14, 2015, the plaintiff sent a federal preter-
mination notice3 to the defendant based on her nonpay-
ment of rent in January, 2015, at which time the
defendant’s monthly rent was $1402.4 The notice
addressed to the defendant stated:
‘‘RE: PAST DUE RENT

   Inv. No          Inv. Date          Due Date     Inv. Amount   Balance
                    08/27/2013         08/27/2013   $1,797.56     $1,797.56
   10               09/01/2013         09/11/2013   $93.00        $93.00
   CHFA201321       10/01/2013         10/11/2013   $93.00        $93.00
   2014-1232        11/01/2014         11/11/2014   $1,402.00     $1,402.00
   2014-1340        12/01/2014         12/11/2014   $1,402.00     $1,402.00
   2014-1455        01/01/2015         01/11/2015   $1,402.00     $1,402.00

Total Rental Obligation: $6,189.56’’

   Immediately following this table are four paragraphs
of text:
   ‘‘You have violated the terms of your lease in that
you failed to pay your rent, in the total rental obligation
of $6,189.56. Your failure to pay such rent constitutes
a material noncompliance with the terms of your lease.
   ‘‘We hereby notify you that your lease agreement may
be subject to termination and an immediate eviction
. . . proceeding initiated by our office. We value our
tenants and request that you immediately contact our
office, regarding full payment of your rental obligations.
Your rental obligations will include the delinquent rent,
late fees, utilities, legal fees, and any other eviction
proceeding sundry cost[s].
   ‘‘You have the right within ten days after receipt of
this notice or within ten days after the date following
the date this notice was mailed whichever is earlier to
discuss the proposed termination of your tenancy with
your landlord’s agent . . . .
   ‘‘If you remain in the premises on the date specified
for termination, we may seek to enforce the termination
by bringing judicial action at which time you have a
right to present a defense.’’
   The defendant did not discuss the possible termina-
tion of her tenancy with the plaintiff’s agent during the
ten day period nor did she tender any payment to the
plaintiff within that time. Accordingly, on January 29,
2015, the plaintiff served the defendant with a notice
to quit possession of the premises and, thereafter, in
February, 2015, brought a summary process action for
nonpayment of rent, seeking immediate possession of
the premises.
   In response to the plaintiff’s summary process com-
plaint, the defendant filed a motion to dismiss on the
ground that the pretermination notice was defective,
and, therefore, the court lacked subject matter jurisdic-
tion. The alleged defects included the plaintiff’s ‘‘failure
to specify accurately the amount that must be paid
by [the] defendant to cure the default underlying the
threatened eviction.’’ Specifically, the defendant alleged
that the pretermination notice ‘‘inaccurately—and mis-
leadingly—states that she will be evicted unless she
promptly pays the landlord $6189.56 in ‘total rental
obligations,’ when, in truth, she would have avoided
eviction for nonpayment of rent, under well established
Connecticut law, by tendering a cure amount of only
$2804 . . . .’’ (Emphasis in original; footnote omitted.)
   In response, the plaintiff argued that the pretermina-
tion notice was not defective. To support its argument,
the plaintiff asserted that there was ‘‘nothing defective
about a pretermination notice that lists the total finan-
cial obligations owed by [the] defendant to [the] plain-
tiff.’’ The plaintiff further contended that ‘‘a federal
pretermination notice fully complies with the law if it
includes the specific information supporting the land-
lord’s right to termination; a notice does not become
defective simply because it contains more information
than strictly necessary.’’
   On September 28, 2015, the trial court, Ecker, J.,
issued a memorandum of decision granting the defend-
ant’s motion to dismiss the summary process action for
lack of subject matter jurisdiction because the pretermi-
nation notice was defective. The plaintiff then filed this
appeal. Additional facts will be set forth as necessary.
   We begin our analysis by identifying the legal princi-
ples governing summary process actions. ‘‘Summary
process is a special statutory procedure designed to
provide an expeditious remedy. . . . It enable[s] land-
lords to obtain possession of leased premises without
suffering the delay, loss and expense to which, under
the common-law actions, they might be subjected by
tenants wrongfully holding over their terms. . . . Sum-
mary process statutes secure a prompt hearing and final
determination. . . . Therefore, the statutes relating to
summary process must be narrowly construed and
strictly followed.
   ‘‘[B]efore a landlord may pursue its statutory remedy
of summary process, the landlord must prove compli-
ance with all of the applicable preconditions set by
state and federal law for the termination of the lease.’’
(Citations omitted; internal quotation marks omitted.)
Housing Authority v. DeRoche, 112 Conn. App. 355,
361–62, 962 A.2d 904 (2009).
   We now turn to the applicable standard of review.
‘‘A motion to dismiss . . . properly attacks the jurisdic-
tion of the court, essentially asserting that the plaintiff
cannot as a matter of law and fact state a cause of
action that should be heard by the court. . . . A motion
to dismiss tests, inter alia, whether, on the face of the
record, the court is without jurisdiction. . . . [O]ur
review of the trial court’s ultimate legal conclusion and
resulting [decision to] grant . . . the motion to dismiss
[is] de novo.’’ (Internal quotation marks omitted.) Bee-
cher v. Mohegan Tribe of Indians of Connecticut, 282
Conn. 130, 134, 918 A.2d 880 (2007). Mindful of these
principles and guided by our standard of review, we
address the specific claim raised by the plaintiff on
appeal.
   The plaintiff claims that the court improperly dis-
missed the summary process action because the court
determined that the federal pretermination notice was
defective. With respect to this claim, the plaintiff argues
that its pretermination notice complied with the appli-
cable federal regulations governing the termination of
a federally subsidized tenancy based on nonpayment
of rent. We note that the adequacy of a federal pretermi-
nation notice based on nonpayment of rent is an area of
the law that rarely has been addressed by the appellate
courts of this state. Nevertheless, applying established
principles of summary process law, we conclude that
the trial court improperly dismissed the action because
the federal plaintiff’s pretermination notice sufficiently
complies with the federal requirements.
   In its memorandum of decision, the court determined
that the plaintiff’s pretermination notice was defective
because it was ‘‘misleading in at least two respects.
First, $6189.56 is not the amount that [the defendant]
would have needed to pay to avoid the termination of
[the defendant’s] tenancy for nonpayment of rent under
Connecticut law. . . . Second, the plaintiff’s notice
uses the term ‘rental obligations’ as a synonym for ‘rent,’
as in, ‘you failed to pay your rent in the total rental
obligation of $6,189.56.’ This is not true, as a matter of
law. . . . The plaintiff concedes that the $6189.56 fig-
ure includes charges for attorney’s fees and expenses,
as well as late charges. It is no secret among most
landlords (nor even, perhaps, sophisticated tenants)
that the term ‘rent’ is a term of art in housing law. . . .
‘Rent’ under [§ 8 of the United States Housing Act of
1937, 42 U.S.C. § 1437f et seq. (Section 8)]5 means the
amount that may be charged for the right to occupy
the dwelling unit, period—it cannot include charges
for late payments, utilities, attorney’s fees, property
damage, or any other item. . . . The plaintiff’s preter-
mination notice lumps together rent and nonrent items
in a single category (‘total rental obligation’), and then
impermissibly defines that obligation as ‘rent.’ (‘[Y]ou
failed to pay your rent, in the total rental obligation of
$6,189.56.’) The misleading phrase (‘rental obligation’)
is repeated throughout the pretermination notice, and
its definition continues to expand to include items that
federal law says cannot be treated as rent.’’ (Citations
omitted; footnote omitted.) The court granted the
defendant’s motion to dismiss the plaintiff’s summary
process action on the basis of those defects, including
its noncompliance with state law.
   We emphasize that the trial court’s primary concern
regarding the alleged defective nature of the pretermi-
nation notice was based on its finding that the notice
failed to comply with both the state requirements and
the federal requirements. Although the pretermination
notice must comply with the federal requirements pur-
suant to 24 C.F.R. § 247, there is nothing in those federal
requirements that mandates that the notice also comply
with the state requirements governing the notice to quit
under § 47a-23. See 24 C.F.R. §§ 247.3 and 247.4. The
only notice at issue in this case was the federal pretermi-
nation notice. We, therefore, emphasize that the diposi-
tive issue in this appeal is whether the pretermination
notice complies with the federal requirements, namely,
24 C.F.R. § 247.
   We begin by setting forth the relevant legal principles
that govern the termination of a federally subsidized
tenancy. When a defendant is a tenant of federally subsi-
dized housing, federal law must be followed. Farley v.
Philadelphia Housing Authority, 102 F.3d 697, 698 (3d
Cir.1996) (in exchange for receiving federal subsidies,
local public housing authorities required to operate in
compliance with United States Housing Act). The fed-
eral regulations pertinent to this case are set forth in
24 C.F.R. §§ 247.3 and 247.4.
   Pursuant to 24 C.F.R. § 247.3, to terminate a tenancy
in federally subsidized housing, the federal regulations
require adequate notice detailing the grounds for termi-
nation. See Housing Authority v. Martin, 95 Conn. App.
802, 808, 898 A.2d 245 (‘‘[u]nder federal law, 42 U.S.C.
§ 1437d (l) . . . a landlord is required to issue a preter-
mination notice before commencing a summary process
action’’), cert. denied, 280 Conn. 904, 907 A.2d 90 (2006).
Pursuant to the federal regulations, a landlord may ter-
minate a federally subsidized tenancy on the ground of
‘‘[m]aterial noncompliance with the rental agreement
. . . .’’ 24 C.F.R. § 247.3. ‘‘The term material noncompli-
ance with the rental agreement includes [inter alia] . . .
[n]on-payment of rent or any other financial obligation
due under the rental agreement (including any portion
thereof) beyond any grace period permitted under State
law, except that the payment of rent or any other finan-
cial obligation due under the rental agreement after
the due date, but within the grace period permitted
under State law, constitutes a minor violation.’’ (Empha-
sis altered.) 24 C.F.R. § 247.3 (c).
   In applying 24 C.F.R. § 247.3 to the present case,
we conclude that the plaintiff’s pretermination notice
provided adequate notice detailing the ground for termi-
nation. Specifically, the pretermination notice states
that the plaintiff was proposing to terminate the defend-
ant’s tenancy based on nonpayment of rent. As nonpay-
ment of rent constitutes a material noncompliance with
the rental agreement under 24 C.F.R. § 247.3, the plain-
tiff’s pretermination notice set forth a sufficient ground
to terminate the defendant’s federally subsidized ten-
ancy. See 24 C.F.R. § 247.3. Because we conclude that
the plaintiff’s purpose for termination of the defendant’s
tenancy complies with 24 C.F.R. § 247.3, we next ana-
lyze whether the contents of the pretermination notice
also complies with the federal requirements pursuant
to 24 C.F.R. § 247.4.
   The requirements for a valid pretermination notice
are contained in 24 C.F.R. § 247.4, which provides that
the pretermination notice must ‘‘be in writing and shall:
(1) State that the tenancy is terminated on a date speci-
fied therein; (2) state the reasons for the landlord’s
action with enough specificity so as to enable the tenant
to prepare a defense; (3) advise the tenant that if he or
she remains in the leased unit on the date specified
for termination, the landlord may seek to enforce the
termination only by bringing a judicial action, at which
time the tenant may present a defense; and (4) be served
on the tenant in the manner prescribed by paragraph (b)
of this section.’’ Pursuant to § 247.4 (e), the specificity
requirement is satisfied ‘‘[i]n any case in which a ten-
ancy is terminated because of the tenant’s failure to
pay rent,’’ where the notice states ‘‘the dollar amount
of the balance due on the rent account and the date of
such computation . . . .’’6 24 C.F.R. § 247.4 (e).
   We conclude that the contents of the plaintiff’s preter-
mination notice substantially complies with the applica-
ble federal requirement pursuant to 24 C.F.R. § 247.4.
In particular, the pretermination notice reflects that the
ground for terminating the defendant’s tenancy, i.e.,
material noncompliance with the lease based on non-
payment of rent, was set forth with enough specificity
to enable her to prepare a defense to the judicial action.
See 24 C.F.R. § 247.4 (a). The pretermination notice
provides the dollar amount of the balance due on the
rent account, i.e., $6189.56, and the date of such compu-
tation, as required by 24 C.F.R. § 247.4 (e) to satisfy the
specificity requirement in nonpayment of rent cases.
The pretermination notice also provides a chart that
illustrates the amount the defendant owed in past due
rent, breaking down that amount for each month of
past due rent. The chart includes the specific amount
of past due rent from August, 2013 to October, 2013, and
from November, 2014 to December, 2014, and January,
2015, which was the month upon which the plaintiff
was seeking to terminate the defendant’s tenancy. As
the federal regulations permit the plaintiff to terminate
the defendant’s federally subsidized tenancy on the
ground of a material noncompliance, which includes
the nonpayment of rent due and any other financial
obligations under the rental agreement, the month-to-
month breakdown of the amount of past due rent that
the defendant owes to the plaintiff was set forth with
enough specificity to enable her to prepare a defense
to the termination action. See 24 C.F.R. § 247.4 (a).
   The court’s memorandum of decision indicates two
reasons that the pretermination notice was in fact defec-
tive. For the reasons that follow, we disagree with
both contentions.
   First, the trial court’s decision expressly stated that
the purpose of the pretermination notice was ‘‘to pro-
vide the Section 8 tenant with an opportunity to cure
the noncompliance that otherwise will result in termina-
tion of the tenancy.’’7 There is no support for the court’s
interpretation within the federal regulations governing
the pretermination notice. In particular, 24 C.F.R.
§ 247.4 (a) expressly provides that the pretermination
notice must ‘‘state the reasons for the landlord’s action
with enough specificity so as to enable the tenant to
prepare a defense . . . .’’ (Emphasis added.) Thus, an
explicit requirement of 24 C.F.R. § 247.4 (a) is for the
pretermination notice to enable the tenant to prepare
a defense to the judicial action.8 Notably, the language
of 24 C.F.R. § 247.4 (a) does not require that the preter-
mination notice inform the tenant of the amount neces-
sary to cure the breach of the lease. In fact, there is no
language within the federal regulations pertaining to
the opportunity to cure. Therefore, as ‘‘judicial appraisal
of a landlord’s compliance with . . . federal require-
ments for [notice] of termination must reflect the pur-
pose that the [notice] . . . was meant to serve’’;
Jefferson Garden Associates v. Greene, 202 Conn. 128,
145, 520 A.2d 173 (1987); we are convinced that the
plaintiff’s pretermination notice sufficiently complied
with 24 C.F.R. § 247.4 as it provided enough specificity
for the reasons of termination to enable the defendant
to prepare a defense.
   The trial court also concluded that the pretermination
notice did not comply with the federal regulations’ spec-
ificity requirement because it included nonrent charges,
i.e., late fees and attorney’s fees.9 In its decision, the
trial court explicitly relied on Housing Authority &
Urban Redevelopment Agency v. Taylor, 171 N.J. 580,
595, 796 A.2d 193 (2002), noting that ‘‘[r]ent under Sec-
tion 8 means the amount that may be charged for the
right to occupy the dwelling unit, period—it cannot
include charges for late payments, utilities, attorney’s
fees, property damage, or any other item.’’ (Internal
quotation marks omitted.) It continued by noting: ‘‘The
fundamental purpose of the federal housing assistance
programs is to make housing available to low-income
tenants, and federal law strictly regulates the maximum
rent payable by the tenant. See 42 U.S.C. § 1437a (a)
(1) (establishing the well-known 30 [percent] formula,
which typically fixes rent at 30 [percent] of a family’s
adjusted gross income). This formula only works if the
term rent has a stable and uniform meaning.’’ (Internal
quotation marks omitted.) In following Taylor, the court
concluded that the inclusion of late fees, utilities, legal
fees and any other eviction proceeding sundry cost
stated in the pretermination notice was prohibited from
being considered as part of the tenant’s ‘‘rent’’ under
federal law.
   We disagree with the trial court’s reliance on Taylor.
Specifically, Taylor addresses the ability to recover late
fees, attorney’s fees and utility fees under 42 U.S.C.A
§ 1437a (a) (1) (known as the Brooke Amendment),
which limits the amount of rent that public housing
tenants can be charged. Housing Authority & Urban
Redevelopment Agency v. Taylor, supra, 171 N.J. 583.
In Taylor, the public housing authority sought to evict
a tenant for nonpayment of rent as well as additional
amounts that it included in the category of rent, which
consisted of late fees, utility fees, and attorney’s fees.
Id., 594 (specifically discussing amount of rent that
public housing tenants can be charged under 42 U.S.C.A.
§ 1437a [a] [1]). The Supreme Court of New Jersey,
however, concluded that ‘‘federal law strictly defines
and limits the amount of rent that a public housing
authority may charge its tenants,’’ and, therefore, the
public housing authority ‘‘may not recover attorney’s
fees and late charges as additional rent in a summary
dispossess proceeding.’’ Id., 595. Thus, the additional
charges that were ‘‘not tenant rent due under the lease’’
could not ‘‘be considered or treated as rent, and there-
fore [could not] serve as the basis for a summary dispos-
sess action for nonpayment of rent.’’ (Emphasis
added.) Id.
   We note that Taylor does not address the adequacy
of a pretermination notice under 24 C.F.R. §§ 247.3 and
247.4. Rather, Taylor focuses solely on 42 U.S.C.A
§ 1437a (a) (1), which limits the amount of rent that
public housing tenants can be charged. Id., 583. In the
present case, the pretermination notice included sums
that constitute other financial obligations due under
the lease, the nonpayment of which constitutes material
noncompliance with the lease agreement. We fail to
see how the inclusion of that information rendered the
notice inadequate.
   Even if we were to agree with the trial court, that
the analysis in Taylor of what constitutes rent bears
upon the adequacy of the pretermination notice, how-
ever, we would conclude that the inclusion of these
additional nonrent charges did not render the pretermi-
nation notice fatally defective. See Jefferson Garden
Associates v. Greene, supra, 202 Conn. 142, 145 (defi-
ciency in federal termination notice required under 24
C.F.R. § 247 was minor deviation from language of fed-
eral regulations and did not deprive court of subject
matter jurisdiction over summary process action).
  For the foregoing reasons, the trial court improperly
concluded that the pretermination notice was defective
and, therefore, deprived the court of subject matter
jurisdiction to hear the case.
  The judgment is reversed and the case is remanded
for further proceedings according to law.
  In this opinion the other judges concurred.
   1
     Originally, this appeal was one of three summary process actions, Renais-
sance Management Co. v. Mills, Superior Court, judicial district of New
Haven, Housing Session, Docket No. CV-14-0117624-S (September 28, 2015),
How WH, LLC v. Robinson, Superior Court, judicial district of New Haven,
Housing Session, Docket No. CV-15-0119932-S (September 28, 2015), and
Presidential Village, LLC v. Perkins, Superior Court, judicial district of
New Haven, Housing Session, Docket No. CV-15-0118752-S (September 28,
2015), that were consolidated on appeal. The two other appeals were with-
drawn prior to oral argument. We, therefore, only address Presidential
Village, LLC, in this appeal.
   2
     This appeal concerns the federal termination notice pursuant to 24 C.F.R.
§ 247. The validity of the plaintiff’s state statutory notice to quit pursuant
to General Statutes § 47a-23 is not at issue in the present case.
   3
     As the trial court noted, ‘‘[i]n the present context, the term ‘pretermina-
tion notice’ refers to the notice that must be provided, under federal law,
before a landlord is permitted to initiate eviction proceedings against a
tenant who occupies federally subsidized housing.’’ Therefore, the reference
to pretermination notice herein, is the termination notice required by fed-
eral law.
   4
     Although the defendant also failed to pay rent from August, 2013 to
October, 2013, and from November, 2014 to December, 2014, both parties
agree that the plaintiff sought to terminate the defendant’s lease based solely
on her failure to pay rent in January, 2015. See General Statutes § 47a-23
(d) (landlord may terminate month-to-month tenancy for nonpayment of
rent only for current month and immediately preceding month).
   5
     The trial court observed: ‘‘Section 8 refers to the Housing Act of 1937,
although what are now called Section 8 programs were not created until
almost forty years later, with the enactment of the Housing and Community
Development Act of 1974. Section 8, as amended, is codified at 42 U.S.C.
§ 1437f et seq. There are many different Section 8 programs in existence.
The specific program at issue in the present case . . . is a project based
program. In general, the Section 8 rental assistance programs can be catego-
rized as either tenant based or project based. There are various programs
within each of these two categories, and the variations themselves have
spawned subvariations and permutations. . . . The Department of Housing
and Urban Development . . . has issued publications intended to provide
guidance regarding occupancy and termination issues in connection with
various Section 8 programs.’’
   6
     The date of the computation of the dollar amount of the balance due
on the rent account is not challenged in the present case.
   7
     Specifically, the trial court noted in its memorandum of decision: ‘‘Both
parties readily acknowledge that one of the fundamental purposes served
by the federal requirement of a pretermination notice is to provide the
Section 8 tenant with an opportunity to cure the noncompliance that other-
wise will result in termination of the tenancy.’’ As discussed subsequently
in this opinion, we reach a contrary conclusion.
   8
     There is a significant distinction between an opportunity to cure and an
opportunity to prepare a defense. An opportunity to cure provides the tenant
a route to avoid the initiation of a summary process action. See Housing
Authority v. DeRoche, supra, 112 Conn. App. 361–62; see also Housing
Authority v. Martin, supra, 95 Conn. App. 813–14. Once the summary pro-
cess action is initiated, however, the payment of past due sums will not
prevent the eviction if the landlord chooses to proceed with the action. See
Housing Authority v. DeRoche, supra, 361–62 An opportunity to prepare a
defense, in contrast, assumes that a summary process action will be initiated.
See 24 C.F.R. § 247.
   9
     Before the trial court, the plaintiff’s counsel conceded to the improper
inclusion of nonrent charges in the pretermination notice. Specifically, the
trial court’s memorandum of decision provided: ‘‘[The] plaintiff’s counsel
explained that the $1323.80 charge was for attorney’s fees and costs relating
to a prior, unsuccessful action, and never should have been charged to [the
defendant]. The parties do not agree whether the balance of the first listed
item ($1797.56 - 1323.80 = $497.56) represents unpaid rent or something else.’’